        Case 3:18-cv-06403-RS Document 80 Filed 02/12/21 Page 1 of 2



 1   Lew Van Blois, Esq. (SBN 38912)
     Michael Gatto, Esq. (SBN 196474)
 2   VAN BLOIS & ASSOCIATES
     7677 Oakport Street, Suite 565
 3   Oakland, CA 94621
     Telephone: (510) 635-1284
 4   Facsimile: (510) 635-1516

 5   Steven L. Derby, Esq. (SBN 148372)
     Anthony E. Goldsmith, Esq. (SBN 125621)
 6   DERBY McGUINNESS & GOLDSMITH LLP
     300 Lakeside Drive, Suite 1000
 7   Oakland, CA 94612
     Telephone: (510) 987-8778
 8   Facsimile: (510) 359-4419
     Email: info@dmglawfirm.com
 9
     Attorney for Plaintiffs
10   PATRICIA AND PETER ZALES

11                             UNITED STATES DISTRICT COURT

12                          NORTHERN DISTRICT OF CALIFORNIA

13

14
      PATRICIA ZALES AND PETER ZALES             CASE NO. 18-cv-06403-RS
15
                           Plaintiffs,           Hon. Richard Seeborg
16         v.
                                                 Civil Rights
17    SIMON PROPERTY GROUP, INC. a
      Delaware Corporation; SPG CENTER,
18    LLC; MACY’S CALIFORNIA, INC. a             NOTICE OF LODGING EX. A TO
      Delaware Corporation, MACY’S WEST          PLAINTIFF’S SECOND AMENDED
19    STORES, INC. and DOES 1-100,               COMPLAINT [DOCKET 78]
      Inclusive,
20
                           Defendants.
21

22

23

24

25

26         TO ALL PARTIES AND THEIR COUNSEL OF RECORD HEREIN:

27         PLEASE TAKE NOTICE THAT Plaintiff Patricia Zales hereby lodges 217 page Access

28   Compliance Evaluation Survey and Report as Ex. A to Plaintiffs Second Amended Complaint.
                                                   1
                 NOTICE OF LODGING EX. A TO PLAINTIFF SECOND AMENDED COMPLAINT
        Case 3:18-cv-06403-RS Document 80 Filed 02/12/21 Page 2 of 2



 1   Docket 78.

 2

 3   Dated February 10, 2021         DERBY, McGUINNESS & GOLDSMITH, LLP

 4

 5                                   By: __/s/ Steven L. Derby____________________
                                            STEVEN L. DERBY, ESQ.
 6                                          Attorney for Plaintiffs
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                  NOTICE OF LODGING EX. A PLAINTIFFS SECOND AMENDED COMPLAINT
